There is sufficient in the application of the plaintiff for a general preference under subdivision 5 of rule IY of the Rules of the Supreme Court, Bronx County, to raise an issue as to the causal connection between the accident and the detachment of the retina of the left eye, as indicated by the doctor’s affidavit. We cannot decide that issue on the affidavits submitted in support of the application for a preference under the rule. If in fact there is a detached retina which was caused by the accident plaintiff is entitled to a trial in the Supreme Court. In the circumstances the order appealed from is reversed, and the application for a general preference under rule IY is granted, with $20 costs and disbursements to appellants. Concur—Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.